Name: Commission Regulation (EEC) No 2975/88 of 28 September 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 88 Official Journal of the European Communities No L 269/31 COMMISSION REGULATION (EEC) No 2975/88 of 28 September 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organizatioa of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 2638/88 (4) ; ... Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota ­ Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p. 36 . (3). OJ No L 369, 29 . 12. 1987, p. 8 . (4) OJ No L 236, 26 . 8 . 1988 , p. 16 . No L 269/32 Official Journal of the European Communities 29 . 9 . 88 ANNEX to the Commission Regulation of 28 September 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 40 from 3 to 9 October 1988 Week No 41 from 10 to 16 October 1988 Week No 42 from 17 to 13 October 1988 Week No 43 from 24 to 30 October 1988 Week No 44 from 31 October to 6 November 1988 96,679 97,610 99,006 96,679 97,610 99,006 205,700 207,680 210,650 205,700 207,680 210,650 143,990 145,376 147,455 226,270 228,448 231,715 267,410 269,984 273,845 267,410 269,984 273,845 374,374 377,978 383,383 205,700 207,680 210,650 143,990 145,376 . 147,455 ; 226,270 228,448 231,715 267,410 269,984 273,845 267,410 269,984 273,845 374,374 377,978 383,383 267,410 269,984 273,845 374,374 377,978 383,383 0104 10 90 ( 1 ) 0104 20 90 (') 0204 10 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 1 1 (2) 0204 50 13 (2) 0204 50 1 5 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 1 9 (3) 96,308 96,308 204,910 204,910 143,437 225,401 266,383 266,383 372,936 204,910 143,437 225,401 266,383 266,383 372,936 266,383 372,936 96,449 96,449 205,210 205,210 143,647 225,731 266,773 266,773 373,482 205,210 143,647 225,731 266,773 266,773 373,482 266,773 373,482 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation j[EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.